Title: To Thomas Jefferson from Edmond Charles Genet, 27 September [1793]
From: Genet, Edmond Charles
To: Jefferson, Thomas



Mr.
A Newyork &. &. Le 27. 7bre. [1793] l’an 2e & … &.

Je vous envoye le Decret rendu par la convention nationale le 9 mai De la presente année relatif à la conduite, que Doivent tenir Les vaisseaux armés De la france envers les batimens Des puissances neutres. Je vous adresse en même tems celui Du 23 Du même mois que j’ai été chargé De vous communiquer et qui renferme Des Dispositions particulieres en faveur Des batimens americains.
Tous les amis De l’humanité rendront sans doute hommage, Monsieur, aux Dispositions Du Decret Du 9 mai. Par cette loi, les principes De la justice la plus sévère envers les particuliers Neutres Se trouvent conciliés avec les mesures De rigueur qu’a exigées De la france l’odieuse tyrannie exercée Sur les nations neutres par les gouvernements qui l’ont forcée à la guerre: Dans le cinquieme article, La convention manifeste Solemnellement un voeu Dont l’execution est Depuis long tems sollicitée par la raison et la justice; c’est De voir les puissances neutres jouir De tous les avantages que doit leur assurer la neutralité, même par rapport aux marchandises ennemies chargées à bord De leurs batimens. L’expression De ce voeu et l’engagement qu’a pris la convention De retirer les mesures de rigueur ordonnées par Son decret aussitôt que les puissances avec qui elle est en guerre auront adopté la même Disposition Sont bien faits pour lui attirer la reconnoissance Des nations neutres, pour les interresser De plus en plus à Ses Succès, et concilier aux principes généraux qui Dirigent sa Diplomatie, touts les peuples De l’univers.
Le Decret Du 23 mai prononce en faveur Des americains une exception aux mesures De rigueur que la france a été contrainte d’ordonner par celui Du 9 mai contre les batimens Des nations neutres. Les considérations qui ont Déterminé ce Decret ont été D’un côté, la fidelité religieuse avec laquelle la france est Disposée à observer dans toute Sa latitude le traité qui la lie avec les etats-unis; et De l’autre, la confiance intime où elle est que les americains n’abuseront pas De ce privilege pour porter à Ses ennemis Des produits par lesquels ils doivent 
 
concourir à la défense d’une cause qui est autant la leur que la Sienne même; elle espère qu’elle ne Sera pas trompée Dans l’attente qu’elle a fondée à cet égard Sur les principes et l’amitié De Ses frères D’amerique.
J’ai été instruit que le gouvernement anglois avait annoncé la résolution de faire conduire dans les ports anglais tous les Batimens américains chargés De comestibles pour les ports De france. La republique française attend, Monsieur, que le gouvernement Des etats unis, tant par attachement pour elle que par égard pour Son propre commerce et pour la Dignité qu’il Se doit, S’empressera De faire des Demarches énergiques pour faire revoquer cette Decision qui est une Suite bien Digne de l’audacieuse Diplomatie à laquelle cette cour pretend Depuis long tems assujettir toutes les autres nations. Si les Démarches que vous ferez à cet egard, Démarches qui Sont dans l’esprit Si elles ne Sont pas la lettre De nos traités, Sont insuffisantes ou infructueuses, et que votre neutralité, ainsi qu’elle l’a été jusqu’ici, ne puisse qu’être utile aux ennemis De la france et funeste à elle même, vous Sentirez Sans doute qu’elle exercera un droit bien naturel en prenant Des mesures propres à en arrêter une qui lui est Si contraire et qui annulle l’effet Des principes Sur lesquels ont été fondés les traités passés entr’elle et les etats-unis. En attendant, je Suis autorisé à vous annoncer que les vaisseaux français qui Sont en ce moment maitres De la manche et Du golphe De gascogne, ont ordre De protéger les batimens américains Destinés pour france, et d’assurer leur arrivée jusqu’aux ports pour lesquels ils seront expediés, De manière que les negocians américains peuvent, Malgré la tyrannie exercée Sur eux par l’angleterre Diriger avec Securité leurs Speculations vers nos ports, et nous donner Des preuves De leur attachement pour nous et pour la cause De la liberté.
